Case 1:20-cv-01006-GHW Document 128-28 Filed 07/23/21 Page 1 of 3




                 EXHIBIT "BB"
             Case 1:20-cv-01006-GHW Document 128-28 Filed 07/23/21 Page 2 of 3




            GOETZ
i           FITZPATRIOK
            ATTORNEYS AT LAW | NEW YORK, NY

                                                                                                Donald J. Carbone, Esq.
                                                                                                212.695.8100 | ext. 312
                                                                                                dcarbone@goetzfitz. com


                                                             July 26, 2019


       VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED.
       TELECOPIER and E-MAIL - amoszhu@126.com - (312) 332- 8710


       Feng Zhu, President
       Yuanda USA Corporation
       36 W. Randolph Street, Suite 600
       Chicago, IL 60601


                Re:       Whitestone Construction Corp. (Whitestone) Subcontract Agreement
                          with F.J. Sciarne Construction Company, Inc. (Sciame) in connection with
                          City University Construction Fund (the Owner) Project Involving the New York
                          City College of Technology - New Academic Building (the Project) pursuant to
                         which Whitestone entered into a Purchase Order with Yuanda USA Corporation
                          (Yuanda) dated October 24. 2013 (the PQ)


      Dear Sir:


                We are outside general and litigation counsel to Whitestone. I am writing in furtherance
      of Whitestone' s June 24, 2019 letter to you and in response to your letter, dated June 28, 2019,
      which fails to confirm that Yuanda will proceed as directed by Whitestone, as required pursuant
      to the October 24, 2013 PO.


                Pursuant to the PO, if Whitestone is directed to perform work under protest at its cost and
      expense while a dispute as to payment is pending, then Yuanda is required to do so as well. As
      explained in Whitestone's June 24, 2019 letter to Yuanda, Whitestone has reserved its right and
      therefore, the rights of Yuanda as to payment for what Whitestone and Yuanda both feel is an
      improper direction to perform the alleged remedial work. Yet, regardless of their mutual feeling
      in that regard, both Whitestone and Yuanda are required to perform that remedial work albeit
      under protest.


                The only compensation Yuanda will be entitled to receive for the performance of the
      directed alleged remedial work is any compensation which Whitestone receives as a result of
      Whitestone and Yuanda' s working together to successfully pursue Whitestone's claim against
      Sciame and the Owner pursuant to its prime contract, the terms of which were incorporated into
      the PO. Therefore, Yuanda must immediately provide Whitestone with any plans and/or
      specifications, shop drawings, etc. required to perform the directed work immediately, along
      with a schedule for Yuanda's performance of that work in August 2019, albeit, under protest.



0 One Penn Plaza | Suite 3100    One North Broadway | #800      105 Eisenhower Parkway | #401                   goetzfitz.com
  New York. NY 10119             White Plains, NY 10601          Roseland, NJ 07068
                                 T: 914.946.7735
                                                                                                                   =      PLAINTIFF'S
  T:2TOeP<011964                                                T: 201.612.4444

  F: 212.629.4013                F: 914.946.0098                 F: 973.226.0031
                                                                                                                   I        EXHIBIT
                                                                                                                   |
                                                                                                                   5
                                                                                                                             If
      Case 1:20-cv-01006-GHW Document 128-28 Filed 07/23/21 Page 3 of 3


      GOETZ
m     FITZPATRICK
      ATTORNEYS AT LAW




Feng Zhu, President
Yuanda USA Corporation
July 26, 2019
Page 2




         Failure to provide Whitestone with the aforementioned immediately will constitute a
material breach of the Whitestone/Yuanda PO. If such occurs, Whitestone will have little choice
but to declare Yuanda to be in breach of contract and seek all of its costs and expenses it incurs
as a result from Yuanda. Hopefully, that will not be necessary.


         Your immediate response is required. Please be guided accordingly.


                                                   Very truly yours,


                                                   GOETZ FITZPAIBLLCKIAP



                                                   By:
                                                          "fvmakHrCarbcone
DJC:mi


cc:      Steven Grzic
         Phil Carvelas
         Charles Tan - charles tan@126.com




T:\MELISSAD\CARBONE\0-CORRESPONDENCE\2019\July\Yuanda. docx




WCC 011965
